                        IN THE UNITED STATES DISTRICT COURT
                                                  I

                    FOR THE EASTERN DISTRI<CT
                                           I
                                              OF NORTH CAROLINA
                                 WESTERN J?IVISION
                                                  '
                                     No. 5:18-CR-189-FL-1

UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )
                                             )                 ORDER
ROY LEE FOWLER,                              )
                                             )
               Defendant.                    )

                                                  '
                                                  I
                                                  I    '


       This matter came bef~re the court Januaryl2s,' 2019, for a hearing on the competency of
                                                  I
Defendant Roy Lee Fowler ("Defendant") to detetmine whether Defendant is able to understand
                                                  !
                                                  i
the nature and consequences of the proceedings a$ainst him and to_ assist properly in his defense,

in accordance with 18 U.S.C. §§ 4142 and 4247(c(). At the hearing the government was
                                                  ;
                                                  I


represented by Assistant United States Attorney Daniel Smith and Defendant, who was present in

the courtroom, was represented by Christopher V ~nters. The court advised Defendant of the
                                                  '
purpose of the hearing as well as his rights under is U.S.C. § 4247(d), all of which Defendant
                                                  i'
                                                  I
indicated he understood. The government then referred to the Forensic Evaluation ("Forensic
                                                  '
                                                  i
                                                  I
                                                           \
Evaluation"), dated December 18, 2018, which w~s prepared by Heather H. Ross, Ph.D., a
                                                  I

                                                  '
Forensic Psychologist at the Federal Correctional ~nstitution- Butner and Angelea Bolanos,
                                                  '

M.A, Predoctoral Psychology Intern. The Forens~c Report has been filed under seal and was
                                                  I
provided and review by counsel prior to the hearing.
                                                  !
       According to the Forensic Evaluation, Defendant meets the criteria for (1) Borderline
                                                  I
                                                  '
                                                  i
Intellectual Functioning, (2) Stimulant Use Disorqer, Cocaine, in a Controlled Environment, and

(3) Alcohol Use Disorder, in a Controlled Envirmµnent, and Defendant meets the diagnoses of
                                                      I
                                                      I
Adult Antisocial Behavior. Despite these conditi9ns, it is opined that Defendant does not lack
                                                      I
                                                      '
                                                      !
either a sufficient ability to consult with his attorney with a reasonable degree of rational

understanding or a rational and factual understanding of the proceedings against him.

Accordingly, the Forensic- Evaluation concluded Defendant
                                                 I
                                                          is competent to stand trial. Neither

party disputed the findings and conclusions of the;Forensic Evaluation nor did either party

present any further evidence on the issue of Defendant's competency.

       After consideration of the position of the parties and the Forensic Evaluation, the court

does not find by a preponderance of the evidence,:pursuant to 18 U.S.C. § 4241(d), that

Defendant is presently suffering from a mental disease or defect rendering him mentally

incompetent to the extent that he is unable to understand the nature and consequences of the

proceedings against him or to assist properly in hi_s defense.

       So ordered, the 28th day of January 2019 ..




                                                  2
